PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Horwood, Joshua T.
Application No. 13/612,375
Filed: 12 Sep 2012
Patent No. 8,909,588
Issued: 9 Dec 2014
:
:
:	DECISION ON PETITION
:
:
:
Docket No. 048963-0568582


This is a decision on the renewed petition to accept an unintentionally delayed payment of the maintenance fee in an expired patent under 37 CFR 1.378(b), filed April 13, 2022.

The petition under 37 CFR 1.378(b) is GRANTED.

The above-identified patent issued December 9, 2014. Accordingly, the four year maintenance fee could have been paid during the period from December 9, 2017 through June 9, 2018 without surcharge, or with a 6 month late payment surcharge during the period from June 10, 2018 through December 9, 2018.  No four year maintenance fee having been received, the patent expired on December 10, 2018. Patentee filed a petition to accept the unintentionally delayed payment of the maintenance fee under 37 CFR 1.378(b) on October 14, 2021. However, the petition was dismissed in a decision mailed on March 22, 2022. 

With the instant renewed petition, Patentee has satisfactorily accounted for the delay in filing the initial petition. The other requirements for a grantable petition were satisfied on                 October 14, 2021. In view thereof, the petition is granted.

The maintenance fee in this case is accepted and the above-identified patent is hereby reinstated as of the mail date of this decision. 

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor – Office of Petitions